Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 1 of 31 Page ID #:1




 1 CKR LAW, LLP
   JONATHAN P. HERSEY, Cal. Bar No. 189240
 2    jhersey@slaterhersey.com
   100 Spectrum center Drive, Suite 420
 3 Irvine, California 92618
   Telephone: 949-398-7500
 4 Facsimile: 949-398-7501
 5 Attorneys for Plaintiff
   SHUANG YING (NANCY) ZHANG
 6
 7                          UNITED STATES DISTRICT COURT
 8                        CENTRAL DISTRICT OF CALIFORNIA
 9
10 SHUANG YING (NANCY) ZHANG,                   Case No.
11                       Plaintiff,
          v.                                    COMPLAINT AND DEMAND FOR
12                                              JURY TRIAL
   A-Z REALTY & INVESTMENT
13 CORP., a California corporation;
   DONGYAN (ANNIE) ZHENG, an
14 individual; JENNIFER WHELAN, an
   individual; REALTY ONE GROUP,
15 INC., a California corporation; JIHUI
   (LUCKY) LUO, an individual, SHI
16 DAN CHEN, and individual; MING-
   WING LAM, an individual; FU LONG
17 ZHENG, an individual; and DOES 1-
   30, inclusive,
18
                       Defendants.
19
20
21        Plaintiff SHUANG YING (NANCY) ZHANG (“Plaintiff” or “Mrs. Zhang”)
22 alleges as follows:
23                        BRIEF DESCRIPTION OF THE CASE
24        1.    Mrs. Zhang is the owner of a single-family residential home located at
25 16 Via Palmieki Court in Lake Elsinore, California (the “Property’). She contracted
26 with A-Z Realty & Investment Corp., which is owned and operated by sisters
27 Dongyan (Annie) Zheng and Jennifer Whelan, to lease and manage the Property.
28 Ms. Zheng and Ms. Whelan presented a lease application to Mrs. Zhang from Realty
                                              -1-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 2 of 31 Page ID #:2




 1 One Group and its agent, Jihui (Lucky) Luo, who supposedly represented a married
 2 couple, Miaoyun Wu and Xin Li (and their two young children) interested in renting
 3 the Property. Based on the representations, Mrs. Zhang signed a lease agreement
 4 allowing Mr. Wu, Ms. Li, and their children to move into the Property.
 5         2.    As it turns out, however, the lease application was fraudulent. Mr. Wu
 6 and Ms. Li were not a real couple, and they did not move into the Property. Instead,
 7 a sophisticated criminal marijuana farming operation took possession of the
 8 Property. They constructed new walls and ventilated growing areas, re-wired the
 9 home’s electricity, brought in tons of pots and soil, and installed an irrigation system
10 inside the house that they used to convert the Property into a marijuana farm.
11         3.    Mrs. Zhang did not discover how the Property was being used as part
12 of the criminal enterprise until after the occupants’ criminal enterprise had already
13 done hundreds of thousands of dollars of damage. When she demanded they leave
14 and repair the Property, they threatened her life.
15         4.    The occupants eventually harvested their crops and fled, but they left
16 records showing that they had cultivated nearly 19,000 marijuana plants with a
17 street value worth in excess of two million dollars. Mrs. Zhang started repairs, but
18 has been unable to afford all of the necessary work to bring the Property into shape
19 so that it can be re-rented, much less into the condition it was before the occupants
20 moved in.
21         5.    The defendants, negligently or intentionally—and possibly having
22 worked together as part of a criminal racketeering conspiracy with each other—are
23 jointly and severally responsible for the damage to the Property and the physical
24 injury and abuse that Mrs. Zhang suffered.
25                            JURISDICTION AND VENUE
26         6.    This Court has original subject matter jurisdiction pursuant to 28
27 U.S.C. §§ 1331 because the First Claim for Relief alleges a claim under the
28 Racketeer Influenced and Corrupt Organizations (“RICO”) act, codified as Title IX
                                              -2-
                             COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 3 of 31 Page ID #:3




 1 of the Organized Crime Control Act of 1970, 18 U.S.C. § 1961, et seq. The Court
 2 has and should exercise supplemental jurisdiction over the pendent claims pursuant
 3 to 28 U.S.C. § 1367(a) because they are based, in part, on the same operative facts
 4 as those in the First Claim for Relief and are part of the same case or controversy
 5 under Article III of the United States Constitution. Further, the exercise of
 6 jurisdiction over the pendent state law claims will promote judicial economy,
 7 convenience, and fairness to the parties.
 8         7.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)
 9 because (a) the named defendants reside in this district and appear to be residents of
10 the State of California, (b) the Property is located in this judicial district, and (c) a
11 substantial part of the events or omissions giving rise to the claims occurred here.
12                                          PARTIES
13         8.     Plaintiff Mrs. Zhang is an individual residing in El Monte, California.
14 She is the owner of the Property located at 16 Via Palmieki Court in Lake Elsinore,
15 California, that is the subject of this lawsuit.
16         9.     Defendant A-Z Realty & Investment Corp. (“A-Z Realty”) is a
17 California corporation doing business in this judicial district and with its principal
18 place of business located at 20455 Ranchito Drive in Perris, California. A-Z Realty
19 is licensed by the California Department of Real Estate, License No. 02048999.
20         10.    Defendant Dongyan (Annie) Zheng (“Zheng”) is a resident of the State
21 of California who also resides in this judicial district. Zheng is the Chief Executive
22 Officer of A-Z Realty, a real estate broker licensed by the California Department of
23 Real Estate, and the designated broker officer for A-Z Realty.
24         11.    Defendant Jennifer Whelan (“Whelan”) is Zheng’s sister. Whelan is a
25 resident of the State of California who also resides in this judicial district. Whelan
26 is the Chief Financial Officer and Secretary of A-Z Realty. Whelan is a licensed
27 real estate broker and is also A-Z Realty’s agent for service of process.
28         12.    Defendant Realty One Group, Inc. (“Realty One”) is a California
                                                -3-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 4 of 31 Page ID #:4




 1 corporation doing business in this judicial district and with its principal place of
 2 business at 23811 Aliso Creek Road, Suite 168 in Laguna Niguel, California.
 3         13.    Defendant Jihui (Lucky) Luo (“Luo”) is a citizen of the State of
 4 California who also resides in this judicial district. Luo is a licensed real estate
 5 agent associated with Realty One in its office located at 1260 Corona Pointe in
 6 Corona, California.
 7         14.    Defendant Shi Dan Chen is believed to have been an unauthorized
 8 occupant of the Property, and on information and belief, is a resident of the State of
 9 California and resides in this judicial district.
10         15.    Defendant Ming-Wing Lam is believed is believed to have been an
11 unauthorized occupant of the Property, and on information and belief, is a resident
12 of the State of California and resides in this judicial district.
13         16.    Defendant Fu Long Zheng is believed is believed to have been an
14 unauthorized occupant of the Property, and on information and belief, is a resident
15 of the State of California and resides in this judicial district.
16         17.    Plaintiff is ignorant of the true names and capacity of the defendants
17 sued herein as DOES 1 through 30, inclusive, and therefore sues them by such
18 fictitious names. Plaintiff will amend its Complaint to allege their true names and
19 capacities when ascertained. Plaintiff is informed and believes, and based thereon
20 alleges, that each of the fictitiously named DOE defendants are responsible in some
21 manner for the occurrences alleged in this Complaint, and for Plaintiff’s injuries as
22 alleged in this Complaint. A-Z Realty, Zheng, Whelan, Realty One, Luo, Shi Dan
23 Chen, Ming-Wing Lam, Fu Long Zheng, and DOES 1 through 30 shall be referred
24 to hereinafter collectively as “Defendants.” References hereinafter made to
25 specifically-named Defendants shall be deemed to refer to and include the
26 fictitiously named DOE Defendants unless otherwise indicated.
27         18.    Plaintiff is informed and believes, and based thereon alleges, that at all
28 times herein relevant, each of the Defendants, including the DOE Defendants, was
                                                -4-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 5 of 31 Page ID #:5




 1 either an agent, representative, partner, alter ego and/or joint venturer of the other
 2 Defendants and that each of the Defendants either participated in, planned,
 3 authorized, ratified, adopted and assisted in, conspired in, or acted as an accomplice
 4 to, one or more of the various acts, omissions, and agreements alleged herein, or is
 5 otherwise legally responsible therefor.
 6        19.    Plaintiff is also informed and believes and thereon alleges that at all
 7 times herein each Defendant, including the fictitiously named DOE defendants, was
 8 the agent, alter ego, servant and/or employee of one or more of the other
 9 Defendants, and acted within the purpose and scope of said agency, servitude and/or
10 employment, and with the permission and consent of the other Defendant(s).
11 Plaintiff is further informed and believes that each and every Defendant was
12 involved in a conspiracy to injure Plaintiff and that each and every Defendant
13 consented to, ratified and authorized the conduct of the other with the intent and
14 knowledge that such action would result in damage and injury to Plaintiff.
15                              FACTUAL ALLEGATIONS
16 A.     Background
17        20.    Mrs. Zhang is a 75-year old Chinese immigrant who speaks and reads
18 very limited English. She retired approximately 15 years ago to care for her 76-year
19 old husband, who has chronic health problems and who also has very limited
20 English capabilities.
21        21.    Mrs. Zhang purchased the Property in 2009. It is a single-family two-
22 story home located in the quiet Tuscany Hills residential community of Lake
23 Elsinore, California. It has approximately 3,840 square feet of living space, with 5
24 bedrooms, 4.5 bathrooms, a spacious entry and dining room, loft, two dens, and a
25 large open concept kitchen and family room.
26 B.     The Property Management Agreement and Rental to Mr. Wu & Ms. Li
27        22.    Because Mrs. Zhang and her husband live in El Monte, California,
28 which is approximately an hour’s drive from Lake Elsinore, Mrs. Zhang contacted
                                              -5-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 6 of 31 Page ID #:6




 1 A-Z Realty about renting and managing the Property. On July 11, 2016, Mrs. Zhang
 2 and A-Z Realty signed a Property Management Agreement (“PMA”). The PMA
 3 appointed and granted A-Z Realty the exclusive right to rent, lease, operate and
 4 manage the Property for a 1-year term from August 1, 2016 to July 31, 2017. After
 5 the term expired, the PMA would continue as a non-exclusive agreement that either
 6 party could terminate on 30 days’ notice.
 7        23.    In February 2017, A-Z Realty received a tenancy application
 8 supposedly from a married couple, Miaoyun Wu and his wife, Xin Li. Mr. Wu
 9 supposedly filled out a Rental Application on February 9, 2017, in which he listed
10 Xin Li and their 8-year old son and 12-year old daughter as co-occupants. Ms. Li
11 purportedly filled out a separate Rental Application on February 14, 2017, listing
12 much of the same information.
13        24.    Mr. Wu and Ms. Li were represented by Luo, an agent with Realty
14 One. A-Z Realty supposedly received Mr. Wu’s and Ms. Li’s rental applications
15 from Luo.
16        25.    On or around February 14, 2017, Zheng called Mrs. Zhang and told her
17 that a couple with 2 young children wanted to rent the Property. Zheng said she
18 checked Mr. Wu and Ms. Li’s background. She said they had good credit scores,
19 more than $60,000 in the bank, and owned a restaurant. Zheng suggested they
20 would make good tenants. Mrs. Zhang authorized the lease, but also specified that
21 no subtenants should be allowed. A-Z Realty rented the Property to Mr. Wu and
22 Ms. Li. The Residential Lease or Month-to-Month Rental Agreement (the “Lease”)
23 is dated February 16, 2017, with an effective term of February 21, 2017 through
24 February 28, 2018. Whelan’s name is on the Lease on behalf of A-Z Realty. The
25 tenants completed and “signed” a Move-In Inspection form on February 16, 2017,
26 and provided a receipt for the keys on February 18, 2017.
27        26.    Zheng then called Mrs. Zhang to inform her that the Property had been
28 leased and informed Mrs. Zhang that Whelan would come to Mrs. Zhang’s home in
                                               -6-
                             COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 7 of 31 Page ID #:7




 1 El Monte to have her sign the paperwork.
 2         27.    Whelan went to Mrs. Zhang’s home on February 20, 2017, with the
 3 Lease, Move-In Inspection form, and various addendums and disclosures. None of
 4 the documents were printed in Chinese. Whelan reiterated that the Property was
 5 being rented to a married couple with two young children. Because Mrs. Zhang was
 6 unable to read any of the documents in English, Whelan instructed her where to
 7 sign.
 8         28.    One of the documents Whelan supposedly had Mrs. Zhang sign on
 9 February 20, 2017 was a second PMA that extended the term of the exclusive
10 agreement through February 28, 2018. The new PMA also increased A-Z Realty’s
11 monthly fee.
12 C.      Zhang, Whelan and A-Z Realty Appear to Have Fraudulently Mislead
13         Mrs. Zhang
14         29.    In May 2017, approximately two months after Mr. Wu and Ms. Li
15 supposedly moved into the Property, Zheng called Mrs. Zhang and told her that she
16 had heard from a contractor that Chinese syndicates from the Fujian Province were
17 looking to rent big houses in residential neighborhoods to grow marijuana. Zheng
18 said that these syndicates of growers were willing to pay $2.50/sf, almost twice the
19 amount that Mr. Wu and Ms. Li were paying at $1.54/sf Zheng also said that Mr.
20 Wu and Ms. Li were from the Fujian Province and therefore might be growing
21 marijuana in the Property.
22         30.    Zheng supposedly went to inspect the Property on May 11, 2017. That
23 evening., she sent Mrs. Zhang an email with photos of her inspection. Several
24 photos showed newly constructed and unfinished walls, window coverings and
25 exposed electrical wiring and irrigation that had been added to the interior of the
26 home. Other photos showed approximately 150 marijuana plants in large tubs in the
27 constructed growing rooms inside the Property. Two photos showed letters that
28 Zheng supposedly found in the Property from a Dr. William S. Eidelman, M.D.,
                                              -7-
                             COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 8 of 31 Page ID #:8




 1 stating that Shi Dan Chen and Ming-Wing Lam were under Dr. Eidelman’s care and
 2 were approved for the use of medical marijuana.
 3         31.   Zheng followed up the email to Mrs. Zhang with a phone call. Mrs.
 4 Zhang said that she believed that marijuana growing was illegal and that her
 5 husband would report the matter to the police the following day. Zheng responded
 6 that the doctor’s letters proof that the occupants could legally grow the marijuana
 7 and suggested that Mrs. Zhang demand higher rent from the occupants.
 8         32.   The next morning, Zheng sent Mrs. Zhang another email stating that it
 9 is legal for the occupants to grow marijuana in the Property. Zheng attached four
10 screenshots of articles purporting to describe the legality of residential marijuana
11 growing in California.
12         33.   Zheng’s statements on the phone and her emails were misleading, and
13 likely an attempt to persuade her not to call the police. The website from which
14 Zheng took the screenshots is run by an individual named Robert Bergman, an
15 Amsterdam private citizen who uses his website to promote a marijuana seeds
16 business. The beginning of the article, which Zheng omitted from her screen shots,
17 states that, “California can now legally grow up to six marijuana plants at home,”
18 and that persons in California can “[p]ossess no more than 6 plants.” The pictures
19 Zheng had sent Mrs. Zheng the prior evening had 25 times that number of plants,
20 but Zheng omitted portions of the article (that was printed in English anyway)
21 causing Mrs. Zhang to believe that the occupants were legally allowed to have a
22 marijuana farm in the Property.
23         34.   In actuality, and contrary to Zheng’s statements, it was illegal to grow
24 more than 6 plants under both California Law and illegal to grow any marijuana
25 plants under Federal Law. Zheng apparently did not ask the occupants (whoever
26 they were) whether they had a license to grow, and the City of Lake Elsinore did not
27 allow cannabis cultivation at all until November 14, 2017. After that date, the City
28 restricted such growing operations to light industrial and heavy industrial zones.
                                              -8-
                             COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 9 of 31 Page ID #:9




 1 (See Ordinance No. 2017-1383 published by City of Lake Elsinore). Federal law
 2 still prohibits private cultivation.
 3         35.   Mrs. Zhang relied on and believed Zheng’s misleading statements.
 4 Based on Zheng’s statements and emails, Mrs. Zhang did not believe she had the
 5 right to evict the occupants. She also still did not know that the primary occupants
 6 of the house were not people named in the Lease, Mr. Wu and Ms. Li.
 7 D.      Zheng, Whelan and A-Z Realty “Negotiate” with the Occupants
 8         36.   A few days later, Zheng came back to Mrs. Zhang and told her that she
 9 negotiated with the occupants for increased rent from $2,500 to $5,000, and a
10 $20,000 “penalty” to be paid in two $10,000 installments in June and October 2017.
11 For her own benefit, Zheng demanded that Mrs. Zhang pay A-Z Realty a nearly-
12 doubled monthly management fee.
13         37.   In October 2017, Mrs. Zhang went to A-Z’s office to get the October
14 rent and second $10,000 payment. Zheng said she did not have the $10,000 but
15 would “ask the tenants.” Zheng suggested that Mrs. Zhang agree to sell the Property
16 to the occupants, which according to Zheng would be better for both her and Mrs.
17 Zhang. Zheng proposed that Mrs. Zhang take 30% as the down payment and agree
18 to finance the remaining 70% of the purchase price through a seller carry-back loan.
19 Mrs. Zhang did not understand the concept of the seller carry-back loan and said
20 that she would need to discuss Zheng’s suggestions with her husband.
21         38.   In early November 2017, Zheng informed Mrs. Zhang that the
22 occupants refused to pay the remaining $10,000 unless Mrs. Zhang would agree to
23 extend the lease for another year. Mrs. Zhang refused. She demanded that they
24 make the second $10,000 payment as agreed and that the Lease continue to expire in
25 February 2018.
26 E.      The Tenants’ “Contact Person” and “Chief of the Gangsters” Threaten
27         Mrs. Zhang’s Life
28         39.   Without Mrs. Zhang’s approval, Zheng supposedly continued to
                                             -9-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 10 of 31 Page ID #:10




  1 “negotiate” with the “tenants” that were occupying and growing marijuana in the
  2 Property about the possible sale of the Property to them. Zheng sent a message to a
  3 person she referred to as the “tenants’ contact person” saying that Mrs. Zhang would
  4 agree to sell the Property for a 30% down payment and a 70% seller carry-back that
  5 the buyers could pay-off with monthly installments.
  6        40.    Mrs. Zhang did not know the seller-carry back offer had been made
  7 until November 15, 2017, when Zheng sent her an email saying that, “Attached is
  8 the text message from tenant’s contact person to me this morning. He came to my
  9 office this afternoon. He said his boss did not believe the ‘seller-carry back’ loan
 10 plan that I said, that they put down 30% upfront, you lend them the other [70%].
 11 They pay [the loan] monthly.’”
 12        41.    In the same November 15, 2017 email, Zheng attached a text message
 13 from the “tenants’ contact person” threatening Mrs. Zhang’s life and warning that
 14 she should “not fight with the chief of gangsters.”
 15        42.    That text message also evidences Zheng’s apparent ties to the
 16 occupants and their “contact person,” which is likely a relative or close
 17 acquaintance. In the message, the “contact person” refers to Zheng as “Jie,” which
 18 is the Chinese word for an older sister related by blood or a woman with whom the
 19 person has an extremely close relationship. While the message instructed Zheng to
 20 tell Mrs. Zhang not to “fight with the chief of gangsters,” the contact person also
 21 told Zheng that, “I won’t betray you. I won’t betray Mr. Wu.”
 22        43.    Under the gangsters’ threats and at Zheng’s misleading, Mrs. Zhang
 23 felt she had no choice but to agree to extend the Lease for another year as
 24 demanded. Zheng supposedly relayed the message to the “gangsters,” and then
 25 informed Mrs. Zhang that the gangsters paid the second $10,000 installment.
 26 During this entire time, Zheng continued to convince Mrs. Zhang the occupants
 27 were the Mr. Wu and Mrs. Li that had signed the lease. For this reason, Mrs. Zhang
 28 believed Zheng was negotiating with legal tenants who were legally growing
                                              -10-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 11 of 31 Page ID #:11




  1 marijuana, not wrongful occupants or a criminal enterprise illegally growing
  2 marijuana in her Property.
  3 F.     Mrs. Zhang’s Continued Refusal to Extend the Lease Results in More
  4        Death Threats
  5        44.    In January 2018, Mrs. Zhang’s husband read an article titled “US
  6 Attorney General Jefferson Sessions Orders Crackdown on Marijuana Crimes”
  7 printed in the China Daily newspaper. Mrs. Zhang forwarded a copy to Zheng and
  8 said that, according to the article and contrary to Zheng’s representations, the
  9 occupants’ marijuana growing operations were illegal. Mrs. Zhang demanded that
 10 they move out by February 28, 2018 as per the original Lease supposedly signed by
 11 Mr. Wu and Mrs. Li, and that the Property be restored to its original state.
 12        45.    On February 7, 2018, Zheng issued a letter to “Mr. Wu and Ms. Li”
 13 saying that Mrs. Zhang would not agree to extend the Lease and telling them to
 14 vacate the Property by the end of the month. The letter failed to inform the
 15 occupants of their obligation to repair and restore the Property, and to schedule a
 16 move-out inspection.
 17        46.    Without Mrs. Zhang’s approval, Zheng nonetheless then continued to
 18 “negotiate” with occupants’ “contact person/manager.” On February 16, 2018, she
 19 sent an email to Mrs. Zhang attaching several text messages from their contact/
 20 manager. The email stated that the occupants wanted to remain in the Property at
 21 least until the end of April 2018 when the plants would be fully grown and could be
 22 harvested. They added several more death threats against Mrs. Zhang if she refused
 23 to allow them to stay. One of the messages stated:
 24               “She is so old, she will lose her life, do you know?” . . . “Let
 25               her go to hell, I won’t care.” [The phrasing of the characters
 26               used means “lose her life before old age through an unnatural
 27               cause, implying that the gangsters would “end her life”]
 28               (Emphasis added.)
                                              -11-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 12 of 31 Page ID #:12




  1         47.   Again, the contact’s/manager’s messages referred to Zheng as “Jie,”
  2 and also said, “You are Zhu Mou,” meaning a person who is a strategist, planner,
  3 instigator, mastermind, or leader of a plot.
  4         48.   In response to the threats, Mrs. Zhang responded that she would not
  5 allow the occupants to stay through April 2018. Rather, Mrs. Zhang demanded a
  6 $100,000 security deposit to ensure the repair of the Property when the Lease
  7 expired. Mrs. Zhang said that the $100,000 could be deposited into A-Z Realty’s
  8 bank account and would be returned to the occupants after they restored the
  9 Property. Rather than supporting Mrs. Zhang, Zheng again suggested that Mrs.
 10 Zhang sell the Property to the gangsters, but this time for a drastically reduced price
 11 that was under-market by several hundred thousand dollars.
 12 G.      The Rental Application Documents Reveal that Mr. Wu and Ms. Li
 13         Never Occupied the Property, But Were a Front for the Criminal
 14         Enterprise
 15         49.   Mrs. Zhang was suspicious of the identity of the persons who were
 16 actually occupying the Property. Zheng and Whelan therefore provided her with
 17 copies of the rental applications and other background screening documents that A-
 18 Z Realty had supposedly received from Luo and Realty One Luo in February 2017
 19 before the Lease was signed.
 20         50.   The rental application documents are intentionally fraudulent. The
 21 application forms themselves are printed on forms intended for different properties
 22 and contain information written over previously-erased or “whited-out” information.
 23 Many of the prior addresses do not exist. The names, email addresses and phone
 24 numbers of prior landlords and employers are incomplete or invalid. “Mr. Wu’s”
 25 and “Ms. Li’s” driver licenses and social security cards are fake, and the bank
 26 statements they supposedly submitted contain forged numbers with different fonts
 27 and altered information.
 28         51.   Zheng, Whelan and A-Z Realty negligently or knowingly permitted the
                                              -12-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 13 of 31 Page ID #:13




  1 Property to be possessed by different occupants than Mr. Wu and Ms. Li, who were
  2 a false front for the marijuana growers that took control of and destroyed the
  3 Property.
  4        52.      Numerous red flags should have caused A-Z Realty, Zheng and Whelan
  5 to refuse to rent the Property to “Mr. Wu and Ms. Li” in the first instance. For
  6 example:
  7              a. Mr. Wu and Ms. Li applied to rent the Property as a married couple, but
  8                 they suspiciously completed two different applications at different
  9                 times. Mr. Wu did not sign the Rental Application.
 10              b. Mr. Wu’s and Ms. Li’s names are printed on the Lease, but they do not
 11                 appear to have signed for themselves and their signatures do not match
 12                 the signatures on their driver licenses and social security cards. Luo
 13                 appears to have signed the applications and Lease instead.
 14              c. Mr. Wu’s credit scores were not obtained by A-Z Realty, but by a
 15                 different realty company named Treeline Realty & Investment Inc. on
 16                 April 19, 2016—which was 10 months before he applied to rent the
 17                 Property. The credit report was produced by a company called
 18                 Acranet.
 19              d. A separate Experian credit report was pulled for Mr. Wu on February
 20                 15, 2017. Ms. Li’s Experian report was supposedly run on December
 21                 27, 2016, two months before she or Mr. Wu supposedly signed and
 22                 submitted the Rental Applications.
 23              e. Neither the Experian nor Acranet credit reports showed Mr. Wu and
 24                 Ms. Li as a married couple. Indeed, Ms. Li’s Experian report shows
 25                 that she is married to a different man named Sam Yap, and that they
 26                 lived in Tennessee during much of the time that Ms. Li’s rental
 27                 application says she and Mr. Wu were living and working in Southern
 28                 California.
                                                -13-
                                  COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 14 of 31 Page ID #:14




  1              f. The prior address Mr. Wu provided on his Rental Application does not
  2                 match any of the prior addresses on the Experian or Acranet credit
  3                 reports. None of the addresses Ms. Li provided match the addresses on
  4                 her Experian report. Likewise, none of the employment histories on the
  5                 Rental Applications match any of the employers on the credit reports.
  6              g. The copies of Ms. Li’s driver license and bank statements do not match
  7                 the address on her Rental Application, and while she listed the same
  8                 Chase bank account number as Mr. Wu on her application, her name is
  9                 not on that account.
 10 H.     The Occupants/Gangsters Abandon the Damaged Property
 11        53.      In late February, to avoid further loss, Mrs. Zhang reluctantly agreed to
 12 sell the Property for the reduced price that Zheng suggested.
 13        54.      By the second week in March 2018, Zheng said that she had not
 14 received any response from the “tenants” or their contact/manager. Zheng
 15 suggested that they may have “run away.” Exasperated, Mrs. Zhang asked Zheng to
 16 get them access to the Property.
 17        55.      Zheng issued a 3-day notice of entry and told Mrs. Zhang that she
 18 could inspect the Property on March 12, 2018. They found that the marijuana plants
 19 had been removed, but the house was so severely damaged as to be rendered
 20 uninhabitable.
 21        56.      Mrs. Zhang also found inside the property a letter from a utility
 22 company addressed to Fu Long Zheng.
 23        57.      When the gangsters abandoned the Property, they left written planting
 24 and crop records on the walls, doors and cabinets. By their own accounting, they
 25 harvested 6 sets of marijuana crops totaling approximately 18,775 plants. The street
 26 value of those plants is estimated to exceed two million dollars.
 27        58.      To accomplish their farming operation, the gangsters had added
 28 numerous unfinished walls, electrical wiring for high wattage UV lighting, and an
                                                -14-
                                COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 15 of 31 Page ID #:15




  1 irrigation system to the interior of the house. They separated the open living areas
  2 into different growing rooms. For example, they walled-off the downstairs family
  3 room from the kitchen, the downstairs open living and dining rooms from the entry,
  4 and the upstairs den from the stairs and hallway. They re-wired the electrical
  5 system to support growing lights in almost every room. They changed the water
  6 systems both inside and outside the house, disconnecting the landscape irrigation
  7 system, including to the system for the plants that stabilize the uphill land on the
  8 property. Those plants died, leaving the slope unstable and prone to severe
  9 mudslides. Both air conditioning units were broken. The sewer system was
 10 clogged. They left countless holes of different sizes in the ceiling and walls through
 11 which a new internal air circulating system was constructed. All windows were
 12 sealed to prevent light or vision from the outside. Metal tubes, cables and other
 13 materials were left throughout. All of the smoke alarms were ripped out. The
 14 tenants had sealed the home off from outside air and then routinely flooded the
 15 floors when they watered their plants. This created an extremely hot and humid
 16 climate good for growing the marijuana plants, but that also caused massive water
 17 damage and mold infestation.
 18 I.      The Necessary Repairs and Lost Rent
 19         59.   Mrs. Zhang began to repair the Property almost immediately. She
 20 changed the home’s locks and garage door openers, and had contractors remove the
 21 trash and soil from inside the house and the yards. She also had the water, electrical
 22 and gas systems repaired. At the beginning of April, she started mold treatment and
 23 remediation, which required most of the home’s drywall to be removed, along with
 24 the flooring in the affected areas. The costs of these initial repairs exceeded
 25 $25,500.
 26         60.   Unfortunately, the Property needs additional repairs that Mrs. Zhang
 27 lacks the money to complete, including cleaning the sewer laterals to the sewer
 28 main, installing new irrigation and landscaping, installing new drywall and flooring,
                                              -15-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 16 of 31 Page ID #:16




  1 repairing or installing plumbing and electrical fixtures, insulation, paint, new HVAC
  2 units and ducting, and new doors and window treatments. Estimated costs of the
  3 additional repairs exceed $200,000.
  4         61.   While the repairs remain unfinished, the Property is uninhabitable and
  5 unrentable. Mrs. Zhang continues to suffer thousands of dollars of lost rent each
  6 month that the Property is not occupied.
  7                             FIRST CLAIM FOR RELIEF
  8         RICO Violations, 18 U.S.C. §§ 1962(c)-(d), Against All Defendants
  9         62.   Plaintiff hereby realleges and incorporates by reference each and every
 10 allegation above as though fully set forth herein.
 11         63.   Since 1970, the most significant federal statute regulating cannabis has
 12 been the Controlled Substances Act (21 U.S.C. §§ 801 et seq.) (“CSA”). At all times
 13 relevant to this complaint, cannabis has been listed under the CSA as a Schedule I
 14 controlled substance, which identifies drugs that have no currently accepted medical
 15 use and a high potential for abuse (21 U.S.C. § 812(b)(1)).
 16         64.   The CSA prohibits a wide range of activities related to cannabis. It
 17 makes it illegal, for example, to (a) knowingly or intentionally grow, manufacture,
 18 distribute or possess cannabis (21 U.S.C. § 841); (b) knowingly use, maintain or
 19 profit from cannabis-related premises, whether as an owner, lessee, occupant or
 20 mortgagee (21 U.S.C. § 856); (c) possess or distribute equipment, chemicals,
 21 products or material with the intent of using them to grow or produce cannabis (21
 22 U.S.C. § 843(a)); (d) use a telephone, mail, e-mail or the Internet to further the
 23 manufacture or sale of cannabis (21 U.S.C. § 843(b)-(c)); and (e) reinvest or launder
 24 cannabis proceeds or knowingly facilitate or engage in financial transactions with
 25 such funds (21 U.S.C. §§ 1956(a), 1956(h), 1957(a)). The CSA imposes severe
 26 fines and extended prison terms for violations (21 U.S.C. § 841(b)).
 27         65.   In September 2015, the California Legislature enacted the Medical
 28 Marijuana Regulation and Safety Act (“MMRSA”), which instituted a
                                               -16-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 17 of 31 Page ID #:17




  1 comprehensive licensing and regulatory.
  2         66.     In November 2016, California voters approved Proposition 64, the
  3 Adult Use of Marijuana Act (“AUMA”), which legalized recreational cannabis and
  4 instituted a comprehensive licensing and regulatory scheme for its cultivation,
  5 manufacture, distribution and sale.
  6         67.     In June 2017, California adopted the Medicinal and Adult Use
  7 Cannabis Regulation and Safety Act (“MAUCRSA”), combining the licensing and
  8 regulatory frameworks for medical and recreational cannabis into a single law.
  9 MAUCRSA, like its predecessors, requires that anyone intending to grow,
 10 manufacture, distribute or sell cannabis must first obtain both a state license and a
 11 local permit.
 12         68.     Cannabis is still listed as a Schedule I controlled substance under the
 13 California Controlled Substances Act (Cal. Health & Safety Code § 11054(d)(13))
 14 and commercial cannabis activity without a local permit and state license is still a
 15 crime under California law (Cal. Bus. & Prof. Code § 26038(c)).
 16         69.     Prior to November 2017, the City of Lake Elsinore did not permit
 17 marijuana cultivation. Since November 107, and pursuant to Ordinance No. 2017-
 18 1383, the City of Lake Elsinore restricts marijuana growing operations to light
 19 industrial and heavy industrial zones.
 20         70.     Thus, at all times relevant to this complaint, the cultivation, distribution
 21 and sale of cannabis were and are serious crimes under federal law and were and are
 22 illegal under state law and local ordinances unless carried out pursuant to and in
 23 accordance with the terms of (1) a state cannabis license and (2) a local cannabis
 24 permit.
 25         71.     On information and belief, Defendants never had and do not possess a
 26 state cannabis license or local cannabis permit. The marijuana growing activities in
 27 the Property were and are illegal under the federal, state and local laws mentioned
 28 above.
                                                 -17-
                                COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 18 of 31 Page ID #:18




  1        72.    The Racketeer Influenced and Corrupt Organizations Act (18 U.S.C. §§
  2 1961-1968) creates a private right of action for any person injured in his or her
  3 business or property by reason of a violation of 18 U.S.C. § 1962. Section 1962(c)
  4 makes it unlawful for any person employed by or associated with any enterprises
  5 engaged in, or the activities of which affect, interstate commerce, to conduct or
  6 participate, directly or indirectly, in the conduct of such enterprise’s affairs through
  7 a pattern of racketeering activity.
  8        73.    Pursuant to 18 U.S.C. § 1961(1)(B), RICO racketeering activity is also
  9 defined to include the fraudulent and criminal use of interstate mail and wire
 10 communications, such as violations of 18 U.S.C. §§ 1341 and 1343.
 11        74.    Beginning no later than February 2017 and continuing thereafter,
 12 Defendants, all of whom are persons within the meaning of 18 U.S.C. § 1961(3),
 13 formed an association-in-fact enterprise within the meaning of 18 U.S.C. § 1961(4)
 14 by establishing contractual, business and other relationships with each other and
 15 otherwise collaborating to use the Property for the commercial cultivation,
 16 processing, distribution and sale of marijuana. The association-in-fact enabled
 17 Defendants to more efficiently achieve their collective purpose.
 18        75.    On information and belief, the rent and other payments for the
 19 Property, and the nearly 19,000 marijuana plants grown at the property, have been
 20 used and moved in, and thereby affected, interstate commerce.
 21        76.    On further information and belief, in violation of 18 U.S.C. § 1962(c),
 22 each of the Defendants has conducted and participated in the conduct of the affairs
 23 of the marijuana growing enterprise through a pattern of racketeering activity by
 24 committing more than two related and continuous acts of racketeering, as defined in
 25 18 U.S.C. § 1961(1), during the past two years through the ongoing cultivation,
 26 distribution and sale of marijuana and cannabis products, a Schedule I controlled
 27 substance, in violation of the Controlled Substances Act (“CSA”) and other laws,
 28 statutes and ordinances mentioned above. Defendants Luo, Realty Group One, A-Z
                                               -18-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 19 of 31 Page ID #:19




  1 Realty, Zheng, and Whelan represented the occupants and gangsters in leasing the
  2 Property and enabling the cultivation, distribution and sale of the marijuana crops.
  3 They used interstate mail and wire mechanisms to further the conspiracy. On
  4 information and belief, defendants Shi Dan Chen, Ming-Wing Lam, and Fu Long
  5 Zheng are believed to have been occupants of the Property who cultivated the
  6 marijuana, and/or the occupants’ “contacts/managers” assisted with the leasing and
  7 growing and who also threatened Mrs. Zhang’s life.
  8         77.   The pattern of racketeering activity through the commission of at least
  9 two related acts of racketeering as defined in 18 U.S.C. § 1961(1) includes, but is
 10 not limited to, the cultivation of at least 6 different crops of marijuana plants inside
 11 the Property, the multiple threats made against Mrs. Zhang’s life, and the numerous
 12 uses of interstate mail and wire to transmit fraudulent and misleading statements and
 13 threats.
 14         78.   On information and belief, the criminal conspiracy is continuing and
 15 was threatened to continue, as evidenced by, among other things, by Zheng’s
 16 statement that a number of persons from the Fujian Provence are looking to rent
 17 large houses in the area to create marijuana farms, and the occupants’ repeated
 18 requests to extend the Lease, including for an additional year after it was set to
 19 expire. On information and belief, there is also a longstanding and on-going and
 20 possibly familial relationship between the Defendants. The Defendants’ activities
 21 therefore amount to or pose a threat of continued criminal activity, including both a
 22 series of related acts extending over a substantial period of time of more than a year,
 23 as well as a specific threat of repetition with the continued sale of the marijuana and
 24 use of other properties in the same manner and for the same purposes.
 25         79.   Plaintiff is informed and believes and on that basis alleges that each of
 26 the Defendants has conspired with some or all of the other Defendants, in violation
 27 of 18 U.S.C. § 1962(d), to commit the acts of racketeering set forth in the preceding
 28 paragraphs and have committed overt acts of racketeering in furtherance of said
                                               -19-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 20 of 31 Page ID #:20




  1 conspiracy. Each of the Defendants knowingly agreed to facilitate the scheme that
  2 includes the operation and management of the marijuana farming criminal
  3 enterprise.
  4        80.    The acts of racketeering and conspiracy to participate in and further
  5 such activities are a direct and proximate cause of actual damage to Mrs. Zhang’s
  6 property, including damage to the Property, diminution in value, and lost rents, as
  7 well as the abuse and emotional trauma she has suffered from the threats to her life.
  8 Mrs. Zhan was also a specific and intended target of the illegal activity.
  9        81.    Mrs. Zhang is entitled to three times the damages caused to her
 10 property, and an award of attorneys’ fees and costs.
 11                           SECOND CLAIM FOR RELIEF
 12          Breach of Fiduciary Duty Against A-Z Realty, Zheng & Whelan
 13        82.    Plaintiff hereby realleges and incorporates by reference each and every
 14 allegation above as though fully set forth herein.
 15        83.    A-Z Realty, Whelan and Zheng were Mrs. Zhang’s real estate property
 16 brokers and agents, and thereby had and owed her fiduciary duties and were bound
 17 to act with the utmost good faith, loyalty and honesty towards her. Those fiduciary
 18 duties arose both by regulatory statutes (including those promulgated and published
 19 by the California Department of Real Estate), and by the nature of their contractual
 20 agency relationship. Mrs. Zhang reposed certain confidences and trusts in A-Z
 21 Realty, Whelan and Zheng, particularly given Mrs. Zhang’s general inexperience
 22 with property rentals and management and her limited abilities to read and
 23 understand English.
 24        84.    A-Z Realty, Whelan and Zheng breached their fiduciary duties to Mrs.
 25 Zheng by, among other things, misleading her about the identity of the actual
 26 occupants of the Property, demanding increased property management fees leasing
 27 the Property, failing to act in Mrs. Zhang’s best interests with regard to the removal
 28 or eviction of the occupants and the suggested sale of the Property to them.
                                              -20-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 21 of 31 Page ID #:21




  1         85.   A-Z Realty, Whelan and Zheng failed to act as a reasonably careful real
  2 estate broker and agent would have acted under the same or similar circumstances.
  3         86.   As a direct and proximate result of A-Z Realty, Whelan and Zheng’s
  4 acts and omissions, Mrs. Zhang has been harmed.
  5         87.   A-Z Realty, Whelan and Zheng’s acts were willful, malicious,
  6 fraudulent and oppressive, and in conscious disregard of Plaintiff’s rights. Mrs.
  7 Zhang is entitled to punitive and exemplary damages in an amount that will set an
  8 example and deter similar conduct in the future.
  9                             THIRD CLAIM FOR RELIEF
 10                 Intentional Fraud and Deceit Against All Defendants
 11         88.   Plaintiff hereby realleges and incorporates by reference each and every
 12 allegation above as though fully set forth herein.
 13         89.   Defendants made false statements directly to Mrs. Zhang, or through
 14 her agents and upon which they intended her to rely. The false statements include,
 15 but are not limited to, the following: (a) the actual identities of the occupants of the
 16 Property, including false information and the forged documents provided to Mrs.
 17 Zhang as part of the rental applications; (b) continued statements about the identities
 18 of Mr. Wu and Ms. Li as the occupants of the Property; and (c) the occupants’
 19 willingness and intentions to pay additional amounts to continue renting the
 20 Property and to pay the costs to return the Property to its original state before it had
 21 been converted to a marijuana farm.
 22         90.   The statements and representations were false. Defendants knew the
 23 statements to be false at the time they were made, or made the representations
 24 recklessly and without regard for the truth. By making the statements, Defendants
 25 intended to induce Mrs. Zhang to sign the Lease, to permit entry into the Property,
 26 to refrain from calling the police, to refrain from evicting the occupants, and to
 27 extend the term of the lease or offer the Property for sale at a substantially reduced
 28 price to the gangsters.
                                               -21-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 22 of 31 Page ID #:22




  1         91.   Mrs. Zhang reasonably and justifiably relied on the representations,
  2 which were made by or communicated to her through her trusted real estate agents
  3 and property managers.
  4         92.   As a direct and proximate result of Defendants’ false and fraudulent
  5 misrepresentations, Mrs. Zhang has been damaged, and her reliance on the
  6 misrepresentations was a substantial factor in causing such harm.
  7         93.   Defendants’ acts were willful, malicious, fraudulent and oppressive,
  8 and in conscious disregard of Plaintiff’s rights. Mrs. Zhang is entitled to punitive
  9 and exemplary damages in an amount that will set an example and deter similar
 10 conduct in the future.
 11                            FOURTH CLAIM FOR RELIEF
 12                 Negligent Misrepresentation Against All Defendants
 13         94.   Plaintiff hereby realleges and incorporates by reference each and every
 14 allegation above as though fully set forth herein.
 15         95.   Defendants made false statements directly to Mrs. Zhang, or through
 16 her agents and upon which they intended her to rely. The false statements include,
 17 but are not limited to, the following: (a) the actual identities of the occupants of the
 18 Property, including false information and the forged documents provided to Mrs.
 19 Zhang as part of the rental applications; (b) continued statements about the identities
 20 of Mr. Wu and Ms. Li as the occupants of the Property; and (c) the occupants’
 21 willingness and intentions to pay additional amounts to continue renting the
 22 Property and to pay the costs to return the Property to its original state before it had
 23 been converted to a marijuana farm.
 24         96.   The statements and representations were false and Defendants had no
 25 reasonable grounds for believing them to be true at the time they were made.
 26         97.   By making the statements, Defendants intended to induce Mrs. Zhang
 27 to sign the Lease, to permit entry into the Property, to refrain from calling the police,
 28 to refrain from evicting the occupants, and to extend the term of the lease or offer
                                               -22-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 23 of 31 Page ID #:23




  1 the Property for sale at a substantially reduced price to the gangsters.
  2         98.    Mrs. Zhang reasonably and justifiably relied on the representations,
  3 which were made by or communicated to her through her trusted real estate agents
  4 and property managers.
  5         99.    As a direct and proximate result of Defendants’ false and fraudulent
  6 misrepresentations, Mrs. Zhang has been damaged, and her reliance on the
  7 misrepresentations was a substantial factor in causing such harm.
  8                             FIFTH CLAIM FOR RELIEF
  9          Breach of Property Management Agreement Against A-Z Realty
 10         100. Plaintiff hereby realleges and incorporates by reference each and every
 11 allegation above as though fully set forth herein.
 12         101. Mrs. Zhang and A-Z Realty had an enforceable contract, the Property
 13 Management Agreement (“PMA”), which was originally signed on July 11, 2016.
 14 Presumably to cover the term of the Lease, the parties signed a new PMA on
 15 February 20, 2017, extending the term of the property management relationship to
 16 February 28, 2018.
 17         102. A-Z Realty materially breached the PMA by, among other things:
 18 failing to rent the Property to a qualified tenant; failing to use due diligence in the
 19 performance of its obligations under the PMA; failing to make, cause to be made,
 20 and/or supervise repairs, improvements, or alterations to the Property; failing to
 21 receive and maintain a security deposit; and failing to remit funds owed to Mrs.
 22 Zhang.
 23         103. Mrs. Zhang has performed all of her obligations under the PMA,
 24 including mediation of this dispute prior to filing this lawsuit, except for those
 25 obligations which have been excused.
 26         104. As a direct and proximate result of A-Z’s breaches, Mrs. Zhang has
 27 been damaged.
 28
                                               -23-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 24 of 31 Page ID #:24




  1                             SIXTH CLAIM FOR RELIEF
  2             Trespass and Wrongful Occupancy Against All Defendants
  3         105. Plaintiff hereby realleges and incorporates by reference each and every
  4 allegation above as though fully set forth herein.
  5         106. Mrs. Zhang is the owner of the Property.
  6         107. Defendants intentionally or recklessly or negligently entered into the
  7 Property or caused other Defendants to enter into the Property without permission or
  8 under false pretenses.
  9         108. Mrs. Zhang did not give permission for entry into the Property by any
 10 occupants other than Mr. Wu, Ms. Li and their supposed children.
 11         109. As a direct and proximate result of Defendants’ acts and omissions,
 12 Mrs. Zhang has been harmed. The damage to the real property includes, but is not
 13 limited to, the costs of repairs already made, the cost of further repairs, and the
 14 diminution of value between the costs repairs and the value of the Property prior to
 15 the trespass. Mrs. Zhang is also entitled to the profits from the business for of the
 16 marijuana farming for which the Property was used by the unauthorized occupants.
 17         110. To the extent the Defendants’ acts were intentional, they were also
 18 willful, malicious, fraudulent and oppressive, and in conscious disregard of
 19 Plaintiff’s rights. Mrs. Zhang is entitled to punitive and exemplary damages in an
 20 amount that will set an example and deter similar conduct in the future.
 21                           SEVENTH CLAIM FOR RELIEF
 22                            Nuisance Against All Defendants
 23         111. Plaintiff hereby realleges and incorporates by reference each and every
 24 allegation above as though fully set forth herein.
 25         112. Mrs. Zhang is the owner of the Property, and did not consent to its use
 26 as a marijuana farm.
 27         113. Defendants operated a criminal marijuana farming enterprise on and
 28 inside the Property in violation of federal, state and local laws, statutes and
                                               -24-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 25 of 31 Page ID #:25




  1 ordinances. Defendants’ use of the Property was physically harmful to Mrs. Zhang
  2 in that she was exposed to mold and other toxic and harmful conditions.
  3 Defendants’ use of the Property also substantially and unreasonably interfered with
  4 Mrs. Zhang’s use and enjoyment of the Property, including her ability to continue
  5 renting it. Defendants’ operation of the marijuana cultivation activities in and on the
  6 Property therefore constitutes a nuisance.
  7        114. As a direct and proximate result of the nuisance, Mrs. Zhang has been
  8 damaged in her health and well-being, and the value of the Property has been
  9 substantially diminished.
 10        115. When Defendants established and operated the marijuana farming
 11 enterprise in and on the Property, they did so knowing that the enterprise was illegal
 12 and would cause health and property damage. Defendants’ acts were therefore
 13 willful, malicious, fraudulent and oppressive, and in conscious disregard of
 14 Plaintiff’s rights. Mrs. Zhang is entitled to punitive and exemplary damages in an
 15 amount that will set an example and deter similar conduct in the future.
 16                           EIGHTH CLAIM FOR RELIEF
 17                         Elder Abuse Against All Defendants
 18        1.     Plaintiff hereby realleges and incorporates by reference each and every
 19 allegation above as though fully set forth herein.
 20        2.     California’s Elder Abuse and Adult Civil Protection Act, codified at
 21 Welfare & Institutions Code § 15600, et seq., defines elder abuse as any “[p]hysical
 22 abuse, neglect, financial abuse, abandonment, isolation, abduction, or other
 23 treatment with resulting physical harm or pain or mental suffering . . . .” Physical
 24 abuse includes acts such as assaults and criminal threats.
 25        3.     Mrs. Zhang is 75 years old and is an “elder” protected by the statute,
 26 particularly Welfare & Institutions Code § 15656(b), which prohibits any person
 27 who knows or reasonably should know that another person is an elder from willfully
 28 inflicting mental suffering upon an elder.
                                              -25-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 26 of 31 Page ID #:26




  1         4.    Defendants violated California Welfare & Institutions Code § 15656(b)
  2 by, among other things, making direct and indirect threats against Mrs. Zhang’s life,
  3 including stating and implying that if she refused to continue to rent the Property to
  4 them, failed to cooperate with the gangsters, or reported the marijuana enterprise to
  5 law enforcement, she would be killed.
  6         5.    As a direct and proximate result of Defendants’ threats, Mrs. Zhang has
  7 suffered and will continue to suffer damages, including but not limited to, severe
  8 emotional distress and trauma, pain and suffering, and exposure to mold and other
  9 toxic conditions in the Property.
 10         6.    Clear and convincing evidence demonstrates that Defendants’ acted
 11 with recklessness, oppression, fraud or malice, including a conscious choice with
 12 knowledge of the serious risk of harm. Mrs. Zhang is therefore entitled to punitive
 13 and exemplary damages in an amount that will set an example and deter similar
 14 conduct in the future.
 15         7.    Pursuant to Welfare & Institutions Code § 15657(a), Mrs. Zhang is
 16 entitled to recover her attorneys’ fees and costs incurred herein.
 17                           EIGHTH CLAIM FOR RELIEF
 18                    Financial Elder Abuse Against All Defendants
 19         116. Plaintiff hereby realleges and incorporates by reference each and every
 20 allegation above as though fully set forth herein.
 21         117. Mrs. Zhang was over the age of 65 at the time of Defendants’ conduct
 22 alleged herein.
 23         118. Defendants took, appropriated, and retained, or assisted other
 24 Defendants in taking, appropriating and retaining, Mrs. Zhang’s property, including
 25 both her real property and the money she was owed for the supposed rental of the
 26 Property. The illegal conduct includes, but is not limited to, the taking and use of
 27 the Property for the marijuana growing enterprise, withholding rent, security
 28 deposits, costs of repairs and other amounts, and attempting to convince her to sell
                                              -26-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 27 of 31 Page ID #:27




  1 the Property at a substantially under-valued price and with the risk of a seller-
  2 financed loan. Defendants acted in these manners for the wrongful use of Mrs.
  3 Zhang’s property and with the intent to defraud her. They also acted with undue
  4 influence and excessive persuasion over her by taking advantage of her limited
  5 English, taking advantage of her limited real estate experience, taking advantage of
  6 her distance from the Property, and by threatening her life. Defendants also knew or
  7 should have known that their acts would likely be harmful to Mrs. Zhang.
  8         119. As a direct and proximate result of Defendants’ acts, Mrs. Zhang has
  9 been harmed.
 10         120. Clear and convincing evidence demonstrates that Defendants’ acted
 11 with recklessness, oppression, fraud or malice, including a conscious choice with
 12 knowledge of the serious risk of harm. Mrs. Zhang is therefore entitled to punitive
 13 and exemplary damages in an amount that will set an example and deter similar
 14 conduct in the future.
 15         121. Pursuant to Welfare & Institutions Code § 15657.5(a)&(c), Mrs. Zhang
 16 is entitled to recover her attorneys’ fees and costs incurred herein.
 17                            NINTH CLAIM FOR RELIEF
 18         Intentional Infliction of Emotional Distress Against All Defendants
 19         122. Plaintiff hereby realleges and incorporates by reference each and every
 20 allegation above as though fully set forth herein.
 21         123. Defendants’ conduct, including their fraud and death threats, was
 22 outrageous and extreme such as to exceed the bounds of that normally tolerated in a
 23 civil community. Defendants’ acts were intended to cause Mrs. Zhang emotional
 24 distress or were done with reckless disregard of the probability that Mrs. Zhang
 25 would suffer emotional distress, particularly because the conduct was directed at her
 26 with the knowledge that she would receive the death threats.
 27         124. As a direct and proximate result of Defendants’ acts, Mrs. Zhang has
 28 suffered and will continue to suffer severe emotional distress.
                                               -27-
                               COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 28 of 31 Page ID #:28




  1                            TENTH CLAIM FOR RELIEF
  2                           Negligence Against all Defendants
  3         125. Plaintiff hereby realleges and incorporates by reference each and every
  4 allegation above as though fully set forth herein.
  5         126. Defendants owed a duty of care to Mrs. Zhang not to cause her
  6 personal injury or damage her property.
  7         127. Defendants breached their duties of care and were negligent in their
  8 conduct, acts and omissions. It was reasonably foreseeable that Defendants’
  9 negligence would cause Mrs. Zhang harm.
 10         128. As a direct and proximate result of Defendants’ acts and omissions,
 11 Mrs. Zhang has been harmed and will continue to suffer harm, including physical
 12 injury, severe emotional distress, pain and suffering, and damage to her property.
 13                         ELEVENTH CLAIM FOR RELIEF
 14   Statutory Unfair Competition in Violation of Cal. Bus. & Profs. Code § 17200
 15                                 Against All Defendants
 16         129. Plaintiff hereby realleges and incorporates by reference each and every
 17 allegation above as though fully set forth herein.
 18         130. California’s Unfair Competition Law (“UCL”) prohibits “any unlawful,
 19 unfair or fraudulent business act or practice” (Cal. Bus. & Prof. Code § 17200). A
 20 business practice is unlawful for purposes of the UCL if it violates an independent
 21 federal, state or local law, whether civil or criminal. Thus, the UCL “borrows”
 22 violations of other laws and makes them independently actionable as unlawful
 23 business practices.
 24         131. Defendants have violated and are continuing to violate the federal
 25 Controlled Substances Act and other related laws, statutes and ordinances by
 26 cultivating, distributing and selling cannabis as described in this complaint.
 27 Defendants also made fraudulent misrepresentations about the identities of the
 28 occupants and the purported legality of marijuana cultivation. They attempted to
                                              -28-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 29 of 31 Page ID #:29




  1 convince her to sell the Property at a substantially undervalued price and with the
  2 risks of a seller carry-back loan. They also threatened Mrs. Zhang’s life. These acts
  3 are unlawful, fraudulent and unfair.
  4        132. Defendants’ unlawful, fraudulent and unfair acts have directly and
  5 proximately caused Mrs. Zhang to suffer actual injury and lost money, including
  6 damage to the Property, the costs of repairs she has made and will be required to
  7 make in the future, the diminution of value of her Property, and the medical, legal
  8 and other expenses she has and will incur as a result of Defendants’ violations.
  9                                   PRAYER FOR RELIEF
 10        WHEREFORE, plaintiff Mrs. Zhang respectfully requests that this Court
 11 enter judgment in her favor and against the Defendants, jointly and severally, as
 12 follows:
 13        1.     For monetary damages, costs of repair, and/or diminution of value as
 14 proven, loss of rent, and which damages are estimated to exceed $350,000, plus
 15 interest;
 16        2.     For disgorgement of profits as proven, but which are estimated to be in
 17 excess of $2,000,000, plus interest as permitted by law, contract, or equity;
 18        3.     For physical injury, pain and suffering, and emotional distress damages
 19 as proven
 20        4.     For treble damages as permitted by statute;
 21        5.     For exemplary and punitive damages as permitted by law or statute;
 22        6.     For cost of suit;
 23        7.     For attorneys’ fees as permitted by law, contract or equity;
 24        8.     For pre-judgment interest on damages proven under the pendant state
 25 claims as permitted by California law, contract, or equity;
 26        9.     For post-judgment interest on damages proven under the pendant state
 27 claims as permitted by California law, contract, or equity; and
 28
                                              -29-
                              COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 30 of 31 Page ID #:30




  1        10.   For such other and further relief as the Court may deem just and proper.
  2 DATED: May 10, 2019
  3                               CKR LAW, LLP
  4
  5                               By
  6                                                 JONATHAN P. HERSEY
  7                                                 Attorneys for Plaintiff
  8                                            SHUANG YING (NANCY) ZHANG
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                            -30-
                             COMPLAINT & DEMAND FOR JURY TRIAL
Case 5:19-cv-00887-VAP-KK Document 1 Filed 05/10/19 Page 31 of 31 Page ID #:31




  1                           DEMAND FOR JURY TRIAL
  2        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, plaintiff Shuang
  3 Ying (Nancy) Zhang hereby demands a jury trial on all issues so triable.
  4
  5 DATED: May 10, 2019
  6                                CKR LAW, LLP
  7
  8                                By
  9                                                  JONATHAN P. HERSEY
 10                                                 Attorneys for Plaintiff
 11                                            SHUANG YING (NANCY) ZHANG
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                             -31-
                             COMPLAINT & DEMAND FOR JURY TRIAL
